                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

    RICHARD BILIK,

                    Plaintiff,

    v.                                                 Case No. 3:16-CV-821-NJR

    DR. ROBERT SHEARING,
    MICHAEL MODENHAUER,
    JOHN TROST, RICHARD
    HARRINGTON, SALVADOR
    GODINEZ, BILLIE W. GREER,
    ANGELA GROTT, JACQUELINE
    LASHBROOK, RICHARD FERRELL,
    CINDY MCDANIELS, GAIL WALLS,
    ANGELA CRAIN, KIMBERLY BUTLER,
    FE FUENTES, JOHN BALDWIN,
    STEPHEN RITZ, SHARON MCGLORN,
    and JOHN AND JANE DOES, 1

                    Defendants.

                            MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         Pending before the Court is the Report and Recommendation of Magistrate Judge

Gilbert C. Sison (Doc. 190), in which he recommends the undersigned grant the motions

for summary judgment filed by Defendants (Docs. 106, 109, 129). Plaintiff Richard Bilik

filed a timely objection to the Report and Recommendation (Doc. 198). For the reasons set

forth below, the Court adopts the recommendation of Judge Sison and grants Defendants’

motions.


1As noted by Magistrate Judge Sison, Bilik failed to identify the John and Jane Doe Defendants by the
deadline set in the Trial Practice Schedule (Doc. 48). Accordingly, the John and Jane Doe Defendants are
hereby DISMISSED without prejudice.


                                            Page 1 of 23
                                       BACKGROUND

       Plaintiff Richard Bilik is an inmate in the Illinois Department of Corrections. Prior

to his incarceration, Bilik experienced headaches and debilitating migraines a few times

a week, which he attributes to head trauma from practicing Taekwondo when he was

younger and two car accidents where he went through the windshield (Doc. 110-1 at

pp. 23-24). Bilik would take eight or ten Motrin to help with the pain (Id. at p. 24).

       Bilik was incarcerated for a period of time prior to 2009, during which a doctor

prescribed Tramadol for his migraines (Id.). Bilik testified that Tramadol, a narcotic

opioid pain reliever, was effective in alleviating his migraine pain (Id.). In 2012, Bilik

claims he was assaulted in the Cook County Jail, which caused a traumatic brain injury

and nerve damage (Id. at p. 25). Bilik was prescribed ibuprofen, Tramadol, and Neurontin

(gabapentin) for his pain (Id.). Neurontin is an anticonvulsant drug also used off-label for

various conditions including the treatment of neuropathic pain (Doc. 107-2 at p. 2).

       Bilik again entered the IDOC on October 5, 2012, and was placed in Lawrence

Correctional Center on October 19, 2012. On June 12, 2013, Bilik had a physical therapy

evaluation for his lower back pain.

       Bilik was transferred to Menard Correctional Center on June 14, 2013 (Doc. 130-1

at p. 15). Upon arriving at Menard, Bilik completed an intake medical screening,

including an evaluation with a registered nurse (Doc. 107-1 at p. 1). The nurse noted

Bilik’s chronic conditions included panic/anxiety disorder, neuropathic pain, migraines,

high cholesterol, and allergies (Id.). She also noted he was on a number of medications

for those conditions, including Claritin, Neurontin, Naproxen, Effexor, Depakote, Celexa,


                                       Page 2 of 23
and Lipid Omega-3 Fatty Acid (Id.). During this evaluation, Bilik reported complaints of

left leg pain, but did not appear to be in any distress (Id.). The nurse scheduled Bilik for

a routine follow up with sick call (Id.).

       Defendant Dr. Robert Shearing, the medical director at Menard from October 15,

2012, through November 16, 2013, performed Bilik’s intake medical screening via

telephone and renewed Bilik’s prescriptions for Omega-3 Fatty Acid, Effexor, Depakote,

and Celexa. He also referred Bilik to a mental health practitioner for further evaluation

and to address his psychiatric prescription needs. Dr. Shearing discontinued the Claritin,

Neurontin, and Naproxen pending further evaluation by a physician or nurse

practitioner and ordered Bilik scheduled on the MD sick call line (Id. at p. 2; Doc. 107-2).

       Dr. Shearing explained via affidavit that, when an inmate arrives at a new

correctional facility, medications prescribed at prior correctional centers are not

automatically renewed or continued (Doc. 107-2). This is because certain medications are

known for abuse in the correctional context; thus, they are only re-prescribed after the

medical director, physician, or nurse practitioner has evaluated the transferring inmate

(Id.). This would include Neurontin, which has a highly adverse side effect profile,

including sedative and hypnotic qualities (Id.). This procedure also ensures the

medication and dosage remain appropriate for the patient and that it is not being abused

or misused (Id.). Inmates also are instructed that the sick call process is available to them

if they feel they need medications other than those prescribed for them and that over-the-

counter pain medications are available at commissary (Id.).




                                        Page 3 of 23
       On June 21, 2013, Bilik went to Nurse Sick Call, where he was evaluated for

complaints of right arm and shoulder pain (Doc. 107-1 at p. 3). Bilik received a

prescription for acetaminophen and was referred for further evaluation with a medical

doctor (Id.).

       On June 27, 2013, Bilik was evaluated by Mental Health and received prescriptions

for Effexor, Celexa, and Buspar, which is an anti-anxiety medication (Doc. 107-1 at p. 4).

Bilik reported receiving Depakote for complaints of migraine headaches and was

instructed this prescription would be issued by Medical Department at Menard, if

necessary (Id.; Doc. 107-2).

       Bilik was scheduled to see a doctor on June 28, 2013, but he was not examined due

to lack of time (Doc. 107-2). He was rescheduled for July 3, 2013, but security did not bring

him to the Health Care Unit for his appointment (Id.). Bilik finally was examined by Dr.

Shearing on July 15, 2013 (Doc. 107-2). Bilik complained about back, neck, arm, and leg

pain, which he attributed to the assault by police in 2012 (Id.). He also complained of

migraine headaches every day with nausea, light sensitivity, and sound sensitivity, and

demanded various medications to address his complaints (Id.). Dr. Shearing attested that

he performed various physical tests that could have indicated causes for Bilik’s reported

pain, but all tests were negative or came back within normal limits (Id.). Dr. Shearing’s

assessment was that Bilik was magnifying his symptoms and exhibiting drug-seeking

behavior (Id.). He informed Bilik that if he truly had daily headaches, long-term overuse

of analgesics was making the problem worse rather than better (Id.). Dr. Shearing attested

that the use of pain medication over long periods of time can trigger rebound headaches


                                       Page 4 of 23
in increasing severity over time; however, the headaches can be eliminated when a

patient stops taking the regularly used medication (Id.).

       Based on Dr. Shearing’s evaluation, he reduced Bilik’s analgesic regimen to a total

of 500 mg Naproxen to address all of his self-reported ailments (Id.). He also discontinued

Bilik’s prescriptions for Neurontin and Depakote, as he found them unnecessary to treat

Bilik’s subjective complaints and believed they were causing Bilik to suffer more frequent

rebound headaches (Id.). He did renew Bilik’s Claritin prescription (Id.).

       On August 27, 2013, Bilik saw Defendant Dr. Fe Fuentes for allergy-related

complaints (Id.). She prescribed him a nasal decongestant spray (Id.). Fe Fuentes was a

physician at Menard Correctional Center between June 2, 2008 and July 17, 2015.

       On September 25, 2013, Bilik was evaluated by a medical technician and requested

a renewal of his nasal decongestant spray and Claritin prescriptions (Id.). He also

requested a renewal of his Naproxen prescription for back pain (Id.). The technician

referred Bilik for an evaluation with a medical doctor (Id.).

       Dr. Shearing saw Bilik on September 30, 2013, at which point Bilik complained of

chronic nasal congestion, back pain, and neck pain (Id.). Dr. Shearing noted that Bilik’s

physical exam and x-rays were normal (Id.). Dr. Shearing discontinued Bilik’s

prescription for the nasal spray and issued new prescriptions for Mobic, a non-steroidal

anti-inflammatory drug used to treat swelling and pain, as well as Claritin (Id.). He also

directed Bilik to return in three weeks for another evaluation (Id.).

       Less than two weeks later, Bilik presented at Nurse Sick Call where he was

evaluated by a medical technician for back pain (Id.). The medical technician referred


                                       Page 5 of 23
Bilik for an evaluation with a medical doctor or nurse practitioner (Id.).

       On October 18, 2013, Bilik was examined by Defendant Michael Moldenhauer, a

registered nurse practitioner who has worked at Menard since January 15, 2013. Bilik

complained of pain in his upper, mid, and lower back, as well as right arm pain (Id.).

Moldenhauer referred Bilik to Dr. Shearing for further evaluation (Id.).

       On November 4, 2013, Bilik saw Dr. Shearing, reported back pain, and demanded

a prescription for Tramadol (Id.). Dr. Shearing again noted that Bilik’s exams and tests

were normal and that Bilik exhibited clear drug-seeking behavior (Id.). Dr. Shearing did

not prescribe Tramadol, but rather recommended that Bilik continue his current

treatment plan and follow up as necessary (Id.). That was the last time Dr. Shearing

evaluated Bilik (Id.).

       On December 23, 2013, Bilik saw a medical technician in the Health Care Unit and

complained that his back always hurt and the Mobic was not working (Doc. 12-2 at p. 82).

He also complained about his headaches and told the nurse that he previously took

Neurontin, Depakote, and Tramadol, which were effective at treating the pain (Id. at

pp. 82-83). The medical technician referred Bilik to the doctor, prescribed ibuprofen 200

mg, and told Bilik to begin gentle strengthening exercises (Id.)

       Defendant Dr. John Trost, who became the Medical Director of Menard on

November 25, 2013, saw Bilik on January 10, 2014, for renewal of lipid medication and

complaints of back pain (Doc. 110-2). Dr. Trost prescribed Naproxen and Elavil, a tricyclic

antidepressant which can also effectively relieve nerve pain (Id.). He ordered a lipid

panel, thyroid test, Naproxen 500 milligrams twice a day for three months, and Elavil 10


                                       Page 6 of 23
milligrams daily (Id.). He also evaluated Bilik for his request of low bunk and low gallery

permits, but determined they were not necessary at that time (Id.).

       On April 8, 2014, Dr. Trost again saw Bilik for complaints of low back pain (Id.).

Dr. Trost observed Bilik had a steady gait and diagnosed chronic low back pain (Id.). He

prescribed Naproxen 500 milligrams twice a day for three months (Id.).

       On August 14, 2014, Bilik saw a nurse in the Health Care Unit and requested a

“renewal” of his prescriptions for Naproxen, Depakote, Elavil, Tramadol, and Neurontin

(Id.; Doc. 12-2 at p. 92). The nurse referred Bilik to see a physician (Id.). On August 20,

2014, Dr. Trost ordered Naproxen and Nortriptyline 25 milligrams, a tricyclic

antidepressant that can also effectively relieve nerve pain (Id.; Doc. 12-2 at p. 93). Dr. Trost

attested that his plan at that time was to defer the renewal of Depakote to the mental

health provider (Id.).

       On September 5, 2014, Bilik received a letter from Mrs. McElvain in the Mental

Health Unit enclosing chronic pain control techniques and visualization strategies

(Doc. 12-2 at pp. 72-75). The letter encouraged Bilik to pick one of the strategies and

practice a minimum of 30 minutes a day, three times a week (Id.).

       On October 25, 2014, Bilik saw a nurse in the Health Care Unit and complained of

severe constant pain in his entire back (Doc. 110-3 at p. 49). He reported having taken

Naproxen, Neurontin, and Tramadol in the past, which were effective for the pain (Id.).

He also reported numbness in his right arm (Id.). Bilik was referred to the physician for

the prescription of Elavil because he said he was not receiving it (Id.). He also was

prescribed acetaminophen (Id.).


                                        Page 7 of 23
       Bilik next saw Moldenhauer on November 4, 2014, for complaints of back pain and

neuropathy (Id. at p. 53). Moldenhauer noted Bilik ambulated with a slow and guarded

gait but had no difficulty removing his socks and shoes (Id.). Upon examination, Bilik had

good sensation in both lower extremities but poor sensation on his right arm/hand (Id.).

Moldenhauer offered Bilik Motrin instead of Naproxen, but Bilik declined (Id.).

Moldenhauer testified that on the occasions he was involved with Bilik’s care, he did not

deem physical therapy to be appropriate or medically necessary (Doc. 198-2 at p. 8). If he

had, Moldenhauer stated, he would have referred Bilik to the physician for further

consideration of those treatments (Id.).

       On November 25, 2014, Bilik saw a medical technician and complained that his

pain medication was not strong enough to combat his pain (Id. at p. 58). The following

day, he saw another nurse and again complained about his pain medicine not working

(Id.). He also stated that he had a cyst on his scalp (Id.).

       On December 22, 2014, Bilik saw a nurse in the Health Care Unit for muscle strain

and joint pain (Id. at pp. 60-62). He complained of pain in his knees from falling off his

bunk in 2012, noting a constant, dull pain precipitated by weather and heat (Id.). He also

complained of back pain, stating that his entire back and spine hurt and rating the pain

ten out of ten (Id.). Bilik reported taking Naproxen, Buspar, Celexa, and Elavil in the past

(Id.). He was also seen for his headaches and referred to the physician (Id.).

       On December 30, 2014, Bilik saw Dr. Fe Fuentes and complained of back and knee

pain (Doc. 110-8). Dr. Fuentes noted that his gait was steady and diagnosed degenerative

joint disease of the thoracic and lumbar spines (Id.). Dr. Fuentes ordered x-rays of the


                                         Page 8 of 23
thoracic and lumbar spines, Naproxen 500 mg, Mobic 25 mg, and low bunk and low

gallery permits with no work for one year (Id.). The x-rays revealed no compression

fracture or subluxation in the lumbar or thoracic spine, but showed minor early

degenerative changes at LS-S1 level (Id.). Dr. Fuentes attested that she did not prescribe

Neurontin or physical therapy because neither treatment was clinically indicated based

on Bilik’s complaints and her exam findings (Id.).

       On January 22, 2015, Dr. Trost increased Bilik’s dose of Nortriptyline from 25 mg

to 50 mg for Bilik’s complaints of pain and renewed his Mobic prescription (Doc. 110-2).

       On March 29, 2015, Bilik saw a nurse and requested the results of his back x-ray.

Bilik explained that the Mobic was not helping and that the pain was worse when

standing and in bad weather (Doc. 110-3 at p. 65). The nurse suggested using a warm

pack on his lower back at night. She also reviewed the results of the x-ray with him and

instructed him to follow up if there was no improvement (Id.).

       Dr. Trost next saw Bilik on August 7, 2015, for complaints of back pain (Doc. 110-

2). Bilik claimed to receive no benefit from the Mobic or Nortriptyline (Id.). He also

complained of cervical pain that radiated to his left arm (Id.). Dr. Trost made a note to

discuss the merits of x-rays of Bilik’s c-spine and MRI of the lumbar spine in collegial

review, prescribed Tylenol 500 milligrams, Mobic 7.5 milligrams, and increased the

Nortriptyline dosage to 100 milligrams (Id.). Later that day, Dr. Trost completed a

Medical Special Services Referral and Report in order to schedule a discussion of these

procedures in collegial review (Id.). And, on August 12, 2015, Dr. Trost prescribed

Neurontin 600 milligrams for Bilik (Id.).


                                      Page 9 of 23
       The following day, August 13, 2015, Dr. Trost and Defendant Dr. Stephen Ritz

discussed possible treatments for Bilik’s lower back pain, including alternative

treatments and testing (Id.). They concluded that his examinations and x-rays were

normal; therefore, there was no need for an MRI or physical therapy. Instead, they

decided to continue monitoring Bilik and treating his symptoms (Id.).

       Dr. Trost attested that he did not initially prescribe Neurontin for Bilik because it

is a non-formulary drug, it has the potential to be abused by individuals looking to get

high, and it holds trade value in a correctional setting (Id.). Before prescribing Neurontin,

Dr. Trost prescribes alternatives such as Mobic and Nortriptyline (Id.). He further attested

that he did not order physical therapy or an assistive device for Bilik such as crutches or

a wheelchair because they were not necessary (Id.).

       On August 28, 2015, Bilik had a cervical spine x-ray, which was compared with a

cervical spine x-ray taken on December 12, 2012 (Doc. 110-5 at p. 37). The August 28, 2015

x-ray showed normal soft tissues, no loss of cervical vertebral body height, straightening

of the cervical spine, no misalignment, and preserved disc spaces (Id.).

       On September 24, 2015, Bilik saw Defendant Sharon McGlorn, a nurse practitioner

at Menard, for complaints of jaw popping and blood coming from the right ear, as well

as Mobic upsetting his stomach (Doc. 110-10). McGlorn assessed Bilik as having seasonal

allergies and discontinued the Mobic (Id.). She also added Claritin for seasonal allergies

symptoms and told him to follow up with dental (Id.).

       McGlorn saw Bilik again on January 13, 2016, when he requested a low gallery

permit (Id.). McGlorn attested that Bilik did not qualify for a permit based on IDOC


                                      Page 10 of 23
guidelines (Id.). She further attested that Bilik reported a history of chronic pain and nerve

damage, insisted he was being denied appropriate care, and stated that he believed he

should have had an MRI (Id.). McGlorn attempted to explain the results of the x-ray

performed on January 5, 2016, to no avail (Id.). Bilik also complained that he was

supposed to have an ultrasound on a sebaceous cyst on his head (Id.). McGlorn referred

Bilik to Dr. Trost for further evaluation and treatment regarding the MRI and ultrasound.

       Bilik filed a number of grievances related to his health care, prescription

medications, and disability accommodations while housed at Menard (Doc. 131-1). These

grievances were reviewed by employees of the IDOC, including Defendants Gail Walls,

Billie Greer, Angela Crain, Angela Grott, Richard Harrington, Kimberly Butler,

Jacqueline Lashbrook, Richard Ferrell, and Cindy McDaniels (“IDOC Defendants”) (Id.).

       On February 2, 2016, Bilik was transferred from Menard Correctional Center to

Pinckneyville Correctional Center.

       Bilik filed this lawsuit under 42 U.S.C. § 1983 on July 20, 2016, alleging Defendants

violated his constitutional rights (Doc. 1). After the Court’s threshold review of the First

Amended Complaint (Doc. 12) pursuant to 28 U.S.C. § 1915A, Bilik is proceeding on the

following claims:

       Count 1: Defendants denied Plaintiff medical care for his migraines at
                Menard from 2013-2016, in violation of his federal constitutional
                rights under the Eighth and Fourteenth Amendments and state
                constitutional rights under Art. I, §§ 1, 2, 4, 5, 11, 12, 19, and 24.

       Count 2: Defendants denied Plaintiff medical care for his chronic nerve
                damage and back pain at Menard from 2013-2016, in violation of
                his federal constitutional rights under the Eighth and Fourteenth



                                       Page 11 of 23
                  Amendments and state constitutional rights under Art. I, §§ 1, 2,
                  4, 5, 6, 11, 12, 19, and 24.

       Count 5: Defendants denied Plaintiff access to his prescription
                medications for both conditions at Menard from 2013-2016, in
                violation of his federal constitutional rights under the Eighth and
                Fourteenth Amendments.

       Count 7: IDOC Directors Salvador Godinez and John Baldwin, in their
                official capacities, violated Plaintiff’s rights under the ADA and
                Rehabilitation Act by failing to treat his chronic medical
                conditions and refusing him physical therapy, which rendered
                him unable to participate in daily activities.

       All Defendants moved for summary judgment on the merits of Bilik’s claims

(Docs. 106, 109, 129).

                  THE REPORT AND RECOMMENDATION AND OBJECTIONS

       On August 30, 2019, Judge Sison entered the Report and Recommendation

currently before the Court (Doc. 190). Judge Sison recommends the undersigned grant

summary judgment to Defendants on Bilik’s deliberate indifference claims, Counts 1, 2,

and 5, because there is no evidence that any Defendant substantially departed from

accepted professional judgment, practice, or standards such that their conduct gives rise

to the inference that they intentionally or recklessly disregarded Bilik’s needs.

       With regard to the medical Defendants, Judge Sison noted that Bilik received

thorough medical treatment for his ailments, albeit not the medications he wanted. Judge

Sison further found that Bilik’s complaints and demands for medication and treatment

were often unsupported by the physical examinations, x-rays, and records.

       With regard to the IDOC Defendants, Judge Sison found that they were either

administrative staff or correctional officers who were not personally involved in Bilik’s


                                      Page 12 of 23
medical treatment, they reviewed grievances filed only days after Bilik saw the treating

doctors and/or when he was scheduled to see the doctor in the near future, and they

were entitled to rely on the findings and treatment plans of the medical professionals.

       As to Bilik’s claim that Defendants Godinez and Baldwin violated his rights under

the ADA and RA, Judge Sison found that the record shows Defendants provided Bilik

with a low gallery permit. Bilik further was allowed to have a low bunk and was not

required to work for a year. Moreover, Bilik testified that no matter what

accommodations were available, he would not have been able to participate in anything

because of his disability. Judge Sison concluded that there simply was no evidence that

Bilik was discriminated against because of his alleged disability. Accordingly, he

recommends the undersigned grant summary judgment to Godinez and Baldwin.

       After an extension of time, Bilik filed an objection to the Report and

Recommendation on October 30, 2019 (Doc. 198). With regard to his prescription

medications, Bilik argues that the medications provided by Defendants were ineffective

for at least two full years, causing him to needlessly suffer severe pain. Bilik also argues

that Defendants failed to follow his specialists’ orders regarding appropriate medication,

as well his prescribed physical therapy, thereby exacerbating and prolonging his pain

and suffering. Furthermore, the lack of physical therapy caused him to suffer severe

muscle tightness, tenderness, and pain.

       Ultimately, Bilik contends that he put Defendants on notice he was not receiving

adequate, effective treatment, and Defendants had the responsibility to care for him and

to get him outside treatment, which they failed to do. He further argues that although


                                      Page 13 of 23
non-medical personnel generally are justified in relying on the judgment of medical

professionals, an exception to this rule lies where non-medical officials have reason to

believe that prison doctors are mistreating or not treating a prisoner. Here, Bilik asserts,

he notified the IDOC Defendants by grievances and by speaking to them directly that he

was not receiving his prescribed medications or any physical therapy.

       In response, Defendants McGlorn, Trost, Fuentes, Ritz, and Moldenhauer argue

Judge Sison properly found that Bilik was seen countless times for his ailments and

received thorough treatment, albeit not the specific treatment he wanted (Doc. 199).

Dr. Shearing argues that the evidence shows he ceased Bilik’s medications because he

thought they were actually causing his rebound headaches (Doc. 200). In that instance,

cessation of the offending medication is the proper remedy. And while Dr. Trost did put

Bilik back on Neurontin in August 2015, two years after Dr. Shearing left Menard, that

was simply a matter of a physician’s discretion in choosing particular course of treatment.

The IDOC Defendants did not file a response to Bilik’s objection.

                                      LEGAL STANDARDS

       When timely objections are filed, the Court must undertake de novo review of the

Report and Recommendation. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR

73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also Govas

v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). This requires the Court to look at all evidence

contained in the record, give fresh consideration to those issues specifically objected to,

and make a decision “based on an independent review of the evidence and arguments

without giving any presumptive weight to the magistrate judge’s conclusion.” Harper,


                                         Page 14 of 23
824 F.Supp. at 788 (citing 12 CHARLES ALAN WRIGHT               ET AL.,   FEDERAL PRACTICE    AND


PROCEDURE § 3076.8, at p. 55 (1st ed. 1973) (1992 Pocket Part)); Mendez v. Republic Bank,

725 F.3d 651, 661 (7th Cir. 2013). The Court may then “accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C.

§ 636(b)(1).

       Summary judgment is proper only if the moving party can demonstrate “there is

no genuine issue as to any material fact and the movant is entitled to judgment as a matter

of law.” FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). See also Ruffin

Thompkins v. Experian Information Solutions, Inc., 422 F.3d 603, 607 (7th Cir. 2005); Black

Agents & Brokers Agency, Inc. v. Near North Ins. Brokerage, Inc., 409 F.3d 833, 836 (7th Cir.

2005). The moving party bears the burden of establishing that no material facts are in

genuine dispute; any doubt as to the existence of a genuine issue must be resolved against

the moving party. Adickes v. S.H. Kress & Co., 398 U.S. 144, 160 (1970); see also Lawrence v.

Kenosha Cty., 391 F.3d 837, 841 (7th Cir. 2004). But “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party[,]” then a genuine dispute of material

fact exists. Zaya v. Sood, 836 F.3d 800, 804 (7th Cir. 2016).

       A moving party is entitled to judgment as a matter of law where the non-moving

party “has failed to make a sufficient showing on an essential element of her case with

respect to which she has the burden of proof.” Celotex, 477 U.S. at 323. “[A] complete

failure of proof concerning an essential element of the nonmoving party’s case necessarily

renders all other facts immaterial.” Id.




                                         Page 15 of 23
                                         DISCUSSION

A.     Deliberate Indifference

       The Supreme Court has recognized that “deliberate indifference to serious medical

needs of prisoners” may constitute cruel and unusual punishment under the Eighth

Amendment. Estelle v. Gamble, 429 U.S. 97, 104 (1976). In order to prevail on such a claim,

a plaintiff must show first that his condition was “objectively, sufficiently serious” and

second that the “prison officials acted with a sufficiently culpable state of mind.” Greeno

v. Daley, 414 F.3d 645, 652-653 (7th Cir. 2005) (citations and quotation marks omitted).

       To establish deliberate indifference, a plaintiff must demonstrate that the officials

were “aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists” and that the officials actually drew that inference. Greeno, 414 F.3d

at 653. Whether a prison official acted with the requisite state of mind “is a question of

fact subject to demonstration in the usual ways, including inference from circumstantial

evidence.” Farmer v. Brennan, 511 U.S. 825, 842 (1994).

       “Deliberate indifference to serious medical needs of prisoners constitutes the

‘unnecessary and wanton infliction of pain.’” Estelle, 429 U.S. at 104 (quoting Gregg v.

Georgia, 428 U.S. 153, 173 (1976)). “The infliction of suffering on prisoners can be found to

violate the Eighth Amendment only if that infliction is either deliberate, or reckless in the

criminal law sense.” Duckworth v. Franzen, 780 F.2d 645, 652-53 (7th Cir. 1985). Negligence,

gross negligence, or even “recklessness” as that term is used in tort cases, is not enough.

Id. at 653; Shockley v. Jones, 823 F.2d 1068, 1072 (7th Cir. 1987).

       In cases where a prisoner alleges not that his condition was ignored entirely, but


                                        Page 16 of 23
that he received constitutionally deficient treatment for the condition, the Seventh Circuit

has framed the issue “not [as] deliberate indifference to a serious medical need, but as a

challenge to a deliberate decision by a doctor to treat a medical need in a particular

manner.” Lockett v. Bonson, 937 F.3d 1016, 1023 (7th Cir. 2019) (quoting Snipes v. DeTella,

95 F.3d 586, 591 (7th Cir. 1996) (internal quotation marks omitted)). In those cases, a court

should defer to a medical professional’s treatment decision “unless no minimally

competent professional would have so responded under those circumstances.” Id.; see also

Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014).

       “Disagreement between a prisoner and his doctor, or even between two medical

professionals, about the proper course of treatment generally is insufficient, by itself, to

establish an Eighth Amendment violation.” Id. (internal citation omitted). A health care

provider acting in his professional capacity “may be held to have displayed deliberate

indifference only if the decision by the professional is such a substantial departure from

accepted professional judgment, practice, or standards, as to demonstrate that the person

responsible actually did not base the decision on such a judgment.” Roe v. Elyea, 631 F.3d

843, 857 (7th Cir. 2011) (citing Sain v. Wood, 512 F.3d 886, 894–95 (7th Cir. 2008)).

       While a medical professional’s persistence in a course of treatment known to be

ineffective or choice to pursue an easier and less efficacious treatment may support a

claim of deliberate indifference, the Seventh Circuit has “routinely rejected claims . . .

where a prisoner’s claim is based on a preference for one medication over another unless

there is evidence of a substantial departure from acceptable professional judgment.”

Lockett, 937 F.3d at 1023-24. Specifically, with respect to pain control, the Seventh Circuit


                                       Page 17 of 23
has repeatedly found the issue to require the application of “medical expertise and

judgment.” Id. at 1024 (quoting Snipes, 95 F.3d at 591).

       For example, in Burton v. Downey, prison staff members were found not to be

deliberately indifferent for prescribing non-narcotic medication after the plaintiff’s

surgery—even though a primary physician outside of prison previously prescribed a

narcotic. Burton v. Downey, 805 F.3d 776, 785–86 (7th Cir. 2015). The Court noted that the

decision to prescribe non-narcotic pain medication because it had “less addictive

potential” than the narcotic medication was within the bounds of professional judgment.

Id. at 785. And the fact that the outside physician had prescribed another medication

merely demonstrated “that another doctor would have followed a different course of

treatment,” which is insufficient to establish deliberate indifference. Id. at 786. The Court

also noted that the plaintiff failed to present any objective evidence that his painful

withdrawal symptoms created a serious medical need for a narcotic. Id.

       Likewise, in Lockett, a nurse practitioner discontinued the prisoner’s prescription

for oxycodone after he experienced a sickle cell crisis and returned him to his prior

prescription for Tylenol #3. Lockett, 937 F.3d at 1024. The Court found that the nurse’s

“deliberate decision” based on her professional assessment to treat the prisoner using

Tylenol #3 rather than oxycodone could not support an Eighth Amendment violation. Id.

Rather, the record indicated that the nurse exercised her medical judgment to make her

treatment decision. And, “far from being indifferent to his pain,” the nurse had increased

the strength of the inmate’s pain medication while also considering his own history of

substance abuse and the risks associated with opioid use and substance abuse in prison.


                                      Page 18 of 23
Id. at 1025. The totality of the defendant’s care, the Court found, affirmatively showed

that she was “continually solicitous of” and “responsive to” the inmate’s needs. Id.

(quoting Dunigan ex rel. Nyman v. Winnebago Cty., 165 F.3d 587, 592 (7th Cir. 1999)).

Therefore, the Court found, no reasonable jury could have found in favor of the plaintiff

on his deliberate indifference claim. Id.

       The same can be said here. The record indicates Bilik was seen by a healthcare

professional at least 27 times during his stay at Menard for his migraine, nerve, and back

pain. Nearly every time, his prescription medication changed or the dosage was modified

in an effort to regulate his pain. Nurses referred Bilik to the doctors; the doctors

performed exams and ordered medications. X-rays were taken; strengthening exercises

and pain control techniques were recommended. The fact that the doctors chose not to

treat Bilik with addictive opioids and other medications known to be abused in the prison

setting does not make them deliberately indifferent.

       Neither does the fact that Bilik previously was prescribed these strong medications

or that he was given them again after he left Menard. That merely shows “that another

doctor would have followed a different course of treatment,” which is insufficient to

establish deliberate indifference. Burton, 805 F.3d at 785–86; see also Franklin v. Bowens, 777

F. App’x 168, 169 (7th Cir. 2019) (quoting Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996)

(there is no constitutional requirement that a prison doctor keep an inmate “pain-free”).

       Indeed, Dr. Shearing explained that he purposefully took Bilik off of these

medications because long-term overuse of them could have been causing Bilik to suffer

increasingly severe rebound headaches. Dr. Trost attested that drugs like Neurontin have


                                       Page 19 of 23
the potential to be abused by people looking to get high and hold trade value in prison,

which is why he tries other medications first. And Dr. Fuentes testified that Bilik’s

physical exam did not warrant prescribing Neurontin. Each of these doctors exercised his

or her professional judgment in making treatment decisions. Considering the totality of

Bilik’s care and the well-documented risks associated with opioid use, 2 the Court finds

that Defendants were “far from being indifferent to his pain.” See Lockett, 937 F.3d at 1025.

       With regard to the lack of physical therapy or Defendants’ failure to send Bilik to

an outside specialist, the Court notes that his diagnostic x-rays and physical tests revealed

normal results. Thus, there was no need for Bilik to be sent to a specialist. See Franklin,

777 F. App’x at 169. Furthermore, the evidence shows that Dr. Fuentes, Dr. Trost, Dr. Ritz,

and Nurse Moldenhauer all concluded that physical therapy was not clinically indicated

or medically necessary based on Bilik’s examination results. Bilik even testified that it

was possible he was given instructions or guidance from a health care professional about

stretches or exercises he could do in his cell to improve his condition, but that he did not

do any (Doc. 110-1 at p. 34). Thus, the Court finds Defendants were not deliberately

indifferent for failing to send Bilik to physical therapy.

       The Court further agrees with Judge Sison that the IDOC Defendants could not

have been deliberately indifferent to Bilik’s serious medical conditions. Not only are they

entitled to rely on the judgment of medical professionals and had no personal

involvement in Bilik’s medical care, but Bilik’s grievances were filed only days after he



2Truth be told, Bilik would be hard-pressed to find a doctor anywhere willing to prescribe him opioid
medication in the year 2020, especially to manage chronic pain on a daily basis.


                                          Page 20 of 23
saw his treating doctors or when he was scheduled to see the doctor again in the near

future. They investigated Bilik’s medical issues and timely responded to Bilik with

accompanying memoranda. Thus, the Court finds the IDOC Defendants were not

deliberately indifferent. See Franklin, 777 F. App’x at 169.

B.     Americans with Disabilities Act and Rehabilitation Act

       Remaining is Bilik’s claim against IDOC Directors Salvador Godinez and John

Baldwin for violating his rights under the ADA and Rehabilitation Act by failing to treat

his chronic medical conditions and refusing him physical therapy, which rendered him

unable to participate in daily activities. Bilik objects to the Report and Recommendation

because he claims Baldwin and Godinez should have ensured his health and well-being

while incarcerated. He also claims they were put on notice of the deficient medical system

by way of the “Lippert Report,” a document from a separate class action lawsuit. Specific

to the facts of this case, Bilik states that he would rarely make chow and that someone

would have to carry his bags back from commissary for him. He also was unable to attend

yard or gym, and he could not make his bed or clean his cell.

       Title II of the ADA provides that “no qualified individual with a disability shall,

by reason of such disability, be excluded from participation in or be denied the benefits

of the services, programs, or activities of a public entity, or be subjected to discrimination

by any such entity.” 42 U.S.C. § 12132. Similarly, Section 504 of the Rehabilitation Act

prohibits any agency that receives federal funds from excluding, subjecting to

discrimination, or denying the benefits of any of their programs to otherwise qualified

individuals with disabilities. 29 U.S.C. § 794(a). Failure to make reasonable


                                       Page 21 of 23
accommodations to ensure participation in the public entity’s programs or services by a

person with a disability qualifies as “discrimination.” 42 U.S.C. § 12112(b)(5)(A).

       “In the prison context, a plaintiff can make out a prima facie case of discrimination

under both the ADA and the Rehabilitation Act by showing: (1) he is a qualified person;

(2) with a disability; (3) the Department of Corrections denied him access to a program

or activity because of his disability or otherwise subjected him to discrimination; and

(4) the denial or discrimination was by reason of his disability.” Farris v. Kurr, No. 16-CV-

272-SMY-RJD, 2018 WL 3036130, at *3 (S.D. Ill. June 19, 2018) (citing Jaros v. Illinois Dep’t

of Corr., 684 F.3d 667, 672 (7th Cir. 2012)).

       Evaluating the reasonableness of a particular accommodation in the prison context

is particularly fact-intensive and determined on a case-by-case basis by balancing the cost

to the defendant and the benefit to the plaintiff. Golden v. Illinois Dep’t of Corr., No. 12-CV-

7743, 2016 WL 5373056, at *4 (N.D. Ill. Sept. 26, 2016) (citing Dadian v. Vill. of Wilmette, 269

F.3d 831, 838 (7th Cir. 2001); Holmes v. Godinez, 311 F.R.D. 177, 226 (N.D. Ill. 2015)).

“Security concerns, safety concerns, and administrative exigencies [are] important

considerations to take into account.” Id. (citing Love v. Westville Corr. Ctr., 103 F.3d 558,

561 (7th Cir. 1996)). The key question is whether the inmate was able to participate in the

activities in question, given his disability, with or without reasonable accommodations

from the prison. Love, 103 F.3d at 560.

       Here, Bilik testified that Defendants failed to make reasonable accommodations

when they failed to prescribe him the proper pain medication and send him to an outside

specialist (Doc. 131 at p. 21). But the ADA is not violated “by a prison’s simply failing to


                                        Page 22 of 23
attend to the medical needs of its disabled prisoners.” Bryant v. Madigan, 84 F.3d 246, 249

(7th Cir. 1996). A claim for inadequate medical treatment is not actionable under the

ADA. Id.; Johnson v. Redmond, No. 17 C 50210, 2017 WL 6813706, at *2 (N.D. Ill. Oct. 30,

2017); see also Wilson v. Murphy, No. 14-CV-222-BBC, 2016 WL 1248993, at *6 (W.D. Wis.

Mar. 29, 2016) (medical treatment decisions are outside the scope of the ADA and RA).

       Bilik does not allege that he was discriminated against, nor does he claim that he

did not receive the medication or outside referrals because of his disability. See id. He is

simply arguing that Defendants violated the ADA and RA by not giving him effective

painkillers or sending him to a specialist or physical therapy. Because Defendants’

decisions regarding Bilik’s medical care do not implicate the ADA or RA, the Court finds

Judge Sison properly recommended summary judgment be granted in their favor.

                                         CONCLUSION

       For these reasons, the Court ADOPTS the Report and Recommendation of

Magistrate Judge Gilbert C. Sison (Doc. 190), OVERRULES the objection filed by Plaintiff

Richard Bilik (Doc. 198), and GRANTS the motions for summary judgment filed by

Defendants (Docs. 106, 109, 129). Bilik’s motions to evaluate documents/declaration

(Docs. 169, 171) are DENIED as moot. Plaintiff Richard Bilik shall recover nothing, and

the Clerk of Court is directed to enter judgment and close this case.

       IT IS SO ORDERED.

       DATED: January 7, 2020

                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge



                                      Page 23 of 23
